office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b07 dhkim clag-118295-10 uilc date date third party communication none date of communication not applicable to associate area_counsel miami large business international cc lb_i rfph mia from branch chief branch office of associate chief_counsel income_tax and accounting cc ita subject request for guidance regarding the depreciation classification of a truck service station under sec_168 this chief_counsel_advice responds to your request for technical assistance dated date this advice may not be used or cited as precedent legend taxpayer ----------------------------------------------------- property state date1 date2 a b c d e f g h i j k l m ------------------------------------- --------- ----------------------- -------------------------- -------------------------------------- ------------------------------- -------------------------------------- -------------------------------------------------------------- --------------- ------ --------- ----- ----- ------------------------------ -------- ----- -------- clag-118295-10 --------- -------- ----------- --------- n o p q issue whether the property building is a service station building includable in asset cla sec_57_1 of revproc_87_56 1987_2_cb_674 with a 15-year recovery_period for purposes of sec_168 of the internal_revenue_code or is it nonresidential_real_property with a 39-year recovery_period for purposes of sec_168 conclusion the property building is a service station building includable in asset cla sec_57_1 of revproc_87_56 with a 15-year recovery_period for purposes of sec_168 facts taxpayer is a state corporation that operates in three segments a b and c the a portion of taxpayer’s business is focused on providing full-service leasing and contract maintenance programs whereby taxpayer provides vehicle maintenance supplies fuel and related equipment necessary for the operation of trucks in date1 taxpayer purchased property located at d for dollar_figuree and placed the property in service during the taxable_year ending date2 property consists of f acres of land a g square foot special purpose industrial building structure a fuel island located in the rear of the property a large paved lot with h parking spaces and i billboards property was previously owned by a j the special purpose industrial building on property is a single structure hereinafter this building is referred to as the property building as detailed below this building contains office space restrooms a work room a mechanical room a truck service_center and a truck wash the front portion of the property building contains approximately k square feet of office space and is l story the office space is comprised of several executive offices open office areas restrooms and a conference room because the property building other than its front portion is more than l story the front portion does not share a roof with the remainder portion of the property building the front portion of this building also is entirely separated from the remainder of the property building by a firewall and was an addition to the remainder portion of the property building directly behind the firewall of the property building are i stories of additional office space the bottom floor is a work room used by the technicians a mechanical room clag-118295-10 and a couple of small offices the top floor consists of a conference room and a couple of other offices the top and bottom floor each contain m square feet of floor space the remaining portion of the property building is a truck service_center of approximately n square feet this portion of the property building consists of o service bays with overhead doors and has a drive through layout so the trucks can physically park inside the service_center in the service bays except for the truck wash taxpayer provides maintenance services such as front-end alignments oil changes mechanical work and other truck repair services one of the o service bays is a drive-through truck wash which is located at the back of the property building and is separated by a floor-to- ceiling firewall this drive-through truck wash may have been constructed some time after the service_center portion of the building was built during the taxable_year ending date2 taxpayer sold p gallons of fuel and q quarts of oil along with lube and other petroleum products as part of its maintenance and repair business at the truck service_center in the property building the fuel is sold to taxpayer’s leased vehicles and also to other truck owners to whom taxpayer markets both maintenance and fuel services the customers of taxpayer’s fuel sales include taxpayer’s truck lessees owners of private truck fleets to whom taxpayer provides maintenance services and private fleets who are otherwise customers of taxpayer law and analysis sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property used in a taxpayer’s trade_or_business the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention for purposes of the general depreciation system the depreciation method and recovery_period are determined by the property’s classification under sec_168 pursuant to sec_168 property with a class_life of more than years or more but less than years is classified as 15-year_property for purposes of either sec_168 or sec_168 the applicable_recovery_period is determined by reference to class_life or by statute sec_168 defines the term class_life as meaning the class_life if any that would be applicable with respect to any property as of date under sec_167 determined without regard to sec_167 and as if the taxpayer had made an election under sec_167 as clag-118295-10 in effect on the day before the date of enactment of the revenue reconciliation act of former sec_167 provided that in the case of a taxpayer who elected the class_life_asset_depreciation_range adr system of depreciation the depreciation allowance was based on the class_life prescribed by the secretary that reasonably reflected the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 of the income_tax regulations provides rules for classifying property under former sec_167 property is included in the asset class for the activity in which the property is primarily used_property is classified according to primary use even though the activity in which the property is primarily used is insubstantial in relation to all the taxpayer’s activities revproc_87_56 sets forth the class lives of property that are necessary to compute the depreciation allowance under sec_168 this revenue_procedure establishes two broad categories of depreciable assets asset classes dollar_figure through that consist of specific depreciable assets used in all business activities and asset classes through that consist of depreciable assets used in specific business activities an asset that falls within both an asset group that is asset classes dollar_figure through and an activity group that is asset classes through would be classified in the asset group see 111_tc_105 pursuant to revproc_87_56 asset cla sec_57_1 distributive trades and services- billboard service station buildings and petroleum marketing land improvements includes sec_1250 assets including service station buildings and depreciable land improvements whether property or sec_1250 property used in the marketing of petroleum and petroleum products but not including any of these facilities related to petroleum and natural_gas trunk pipelines asset cla sec_57_1 includes car wash buildings and related land improvements includes billboards whether such assets are sec_1245 property or sec_1250 property asset cla sec_57_1 excludes all other land improvements buildings and structural_components as defined in sec_1_48-1 assets in this class have a class_life of years and have a recovery_period of years for purposes of sec_168 sec_168 provides that the term nonresidential_real_property means sec_1250 property which is not i residential_rental_property or ii property with a class_life of less than years pursuant to sec_168 the recovery_period under the general depreciation system of sec_168 for nonresidential_real_property i sec_39 years at issue is whether taxpayer used the property building primarily as a service station building during the taxable_year ending date2 which is the placed-in-service year of the property building the truck service_center portion of the property building possesses the features typically associated with a service station building in that the truck service clag-118295-10 center includes service bays in which taxpayer provides maintenance services for trucks such as front-end alignments oil changes mechanical work and other truck repair services in addition there is a fuel island located in the rear of the property also in the taxable_year ending date2 taxpayer sold p gallons of fuel and q quarts of oil along with lube and other petroleum products as part of its maintenance and repair business at the truck service_center in the property building the truck service_center including the service bay for the drive-through truck wash comprises approximately percent of the floor space of the property building n square feet divided by g square feet consequently we conclude that taxpayer used the property building primarily as a service station building during the taxable_year ending date2 accordingly the entire property building including the front portion and other office space is classified in asset cla sec_57_1 of revproc_87_56 and has a 15-year recovery_period for purposes of sec_168 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call douglas kim at if you have any further questions
